
	

116 S131 IS: Protect Medicaid Act
U.S. Senate
2019-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 131
		IN THE SENATE OF THE UNITED STATES
		
			January 15, 2019
			Mr. Cassidy (for himself, Mr. Inhofe, Mr. Barrasso, Mrs. Hyde-Smith, Mr. Wicker, Mrs. Blackburn, and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XIX of the Social Security Act to prohibit Federal Medicaid funding
			 for the administrative costs of providing health benefits to
			 individuals who are unauthorized immigrants.
	
	
		1.Short title
 This Act may be cited as the Protect Medicaid Act.
		2.Prohibiting Federal Medicaid funding
			 for the administrative costs of providing health benefits to
 individuals who are unauthorized immigrantsSection 1903(i) of the Social Security Act (42 U.S.C. 1396b(i)) is amended— (1)in paragraph (26), by striking ; or and inserting a semicolon;
 (2)in paragraph (27), by striking the period at the end and inserting ; or; and (3)by inserting after paragraph (27) the following new paragraph:
				
 (28)with respect to any amounts expended for the administration of a State program that provides health benefits to noncitizens who are ineligible for medical assistance under this title on the basis of not having a satisfactory immigration status (as defined in section 1137(d)(1)(B)(iii)) (except that such prohibition shall not be construed as prohibiting payment under the preceding provisions of this section for costs attributable to the establishment or operation of a system designed to ensure compliance with such prohibition)..
 3.Inspector General reportNot later than 180 days after the date of enactment of this Act, the Inspector General of the Department of Health and Human Services shall submit to Congress a report that includes the following information with respect to States that provide health benefits to noncitizens who are ineligible on the basis of immigration status for medical assistance under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.):
 (1)How such States separate amounts expended on the administrative costs related to the State's Medicaid program and amounts expended on administrative costs related to providing health benefits to such noncitizens.
 (2)The types of procedures, protocols, or systems that such States employ to ensure that they are in full compliance with prohibitions on the use of Federal funding to provide health benefits to such noncitizens and how effective they are at ensuring compliance.
 (3)A description of States' methods of financing State programs that provide health benefits to noncitizens who are ineligible for medical assistance due to not having a satisfactory immigration status, including through the increased use of provider taxes and intergovernmental transfers to finance the non-Federal share of expenditures under the State Medicaid program for medical assistance provided to individuals who are not so ineligible.
 (4)An analysis of— (A)the extent to which such noncitizens are provided covered outpatient drugs purchased under—
 (i)the Medicaid Drug Rebate Program under section 1927 of the Social Security Act (42 U.S.C. 1396r–8); or
 (ii)the drug discount program under section 340B of the Public Health Service Act (42 U.S.C. 256b); and (B)the effect that the provision to such noncitizens of covered outpatient drugs purchased under the programs described in subparagraph (A) has on the average manufacturer price (as defined in section 1927(k)(1) of the Social Security Act (42 U.S.C. 1396r–8(k)(1))) of such drugs, including whether the average manufacturer price for such drugs would be lower if no drugs purchased under such programs were provided to such noncitizens.
				
